Citation Nr: 0511914	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1953 to August 1957 and from September 1957 to September 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran and his daughter testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO in 
September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a low back 
disability.  The evidence shows that he was treated in 
service on several occasions for complaints of back pain.  He 
was seen in February 1957, October 1957, November 1962, 
January 1965, August 1965, and September 1965 for back 
complaints.  In addition on February 1965, on periodic 
examination, he reported having occasional pain since a back 
injury in 1955, and on a separation examination in September 
1965, the examiner noted an injury to the back in 1955 
causing pain and discomfort on several occasions, treated 
with heat and aspirin.  

The veteran has reported that he currently has a low back 
disability related to his inservice treatment.  A private 
examiner has noted that based upon reviewing the veteran's 
medical records and history, his back pain originated in 
October 1955 while in the military.  It was noted that the 
veteran's history revealed that the veteran has required 
regular care for his back since October 1995.  The examiner 
did not identify the records that were reviewed in 
conjunction with his opinion, and he did not indicate if he 
examined the veteran.  The veteran's representative has 
pointed out that the veteran has not been examined by VA for 
evaluation of his low back and to obtain an opinion 
concerning any current low back disability found.  

In view of the foregoing, the case his hereby REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the VA or from 
private examiners.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims folder must be made available 
to the physician for review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that this has been accomplished.   
All necessary diagnostic testing should 
be accomplished.  The examiner should 
examine the veteran and offer an opinion 
as to the etiology of any low back 
disability found, to include whether it 
is at least as likely as not (50 percent 
or more probability) that any currently 
diagnosed low back disability is related 
to service.  All opinions and conclusions 
must be supported by complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




